Citation Nr: 1012740	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  09-13 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for squamous cell 
carcinoma of the base of the tongue, to include as due to 
exposure to herbicides such as Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant had active military service in the United 
States Air Force from October 1956 to October 1984.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that, in part, denied the appellant's 
claim of entitlement to service connection for squamous cell 
carcinoma of the base of the tongue, claimed as due to 
exposure to herbicides such as Agent Orange while he was on 
active duty in Vietnam.  The claims folder was subsequently 
transferred to the RO in Denver, Colorado.  

In February 2010, a videoconference hearing was held between 
the above RO and the Board in Washington, DC, before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing has been associated with the file.

In conjunction with that hearing, the appellant submitted 
evidence concerning his claim; he also submitted a written 
waiver of review of that evidence by the agency of original 
jurisdiction and therefore referral to the RO of evidence 
received directly by the Board is not required.  38 C.F.R. 
§ 20.1304.  However, as the case is being remanded, the RO 
will have the opportunity to review the evidence prior to 
the issuance of any Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal and, 
therefore, unfortunately, a remand is required in this case.  
Although the Board sincerely regrets the additional delay, 
it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is 
afforded every possible consideration on appeal.  
Accordingly, further appellate consideration will be 
deferred and this case remanded to the RO for action as 
described below.

If a veteran was exposed to Agent Orange or a related 
herbicide agent during active military, naval, or air 
service, presumptive service connection for numerous 
diseases will be established even though there is no record 
of such disease during service, provided that the disease is 
manifested to a degree of 10 percent or more at any time 
after service.  There is a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam era, not just those who have a disease on the 
presumptive list provided in 38 U.S.C.A. § 1116(a)(2) and 
38 C.F.R. § 3.309(e).  The availability of presumptive 
service connection for a disability based on exposure to 
herbicides does not preclude a veteran from establishing 
service connection with proof of direct causation.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007); see also Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The 
United States Court of Appeals for the Federal Circuit 
recently clarified that service in the Republic of Vietnam 
is interpreted as requiring service on the landmass of 
Vietnam and, in January 2009, the United States Supreme 
Court denied a petition for further review.  Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08-525). 

As reflected in the May 2008 rating decision, the March 2009 
Statement of the Case (SOC) and the January 2010 
Supplemental Statement of the Case (SSOC), the appellant's 
claim for service connection for squamous cell carcinoma at 
the base of the tongue has been denied on a presumptive 
basis, a direct basis, and a secondary basis.  In part, the 
claim was denied because the evidence of record did not 
contain evidence of service in Vietnam or exposure to 
herbicides, to include Agent Orange.  

The appellant testified at his February 2010 videoconference 
hearing that he had served for two years in Vietnam.  He 
said that he had been at the air bases in Saigon, Phan Rang, 
Cam Ranh, and Nha Trang.  However, he did not report the 
dates of his service in Vietnam.

Review of the evidence of record reveals that three DD Forms 
214 have been associated with the claims file.  The DD 214 
for the period from May 1969 to May 1974 shows that the 
appellant had had 540 days of Indochina or Korea service 
since August 1964.  Another DD 214 indicates that the 
appellant had been awarded the Vietnam Service Medal with 
five bronze service stars, the Republic of Vietnam Gallantry 
Cross with Palm, and the Republic of Vietnam Campaign Medal.  
However, these medals were awarded to all members of the 
Armed Forces of the United States serving in Vietnam and its 
contiguous waters or airspace, as well as for those who 
served in Thailand, Laos or Cambodia while serving in direct 
support of operations in Vietnam.  See MANUAL OF MILITARY 
DECORATIONS AND AWARDS, 6.5 (U.S. Department of Defense Manual 
1348.33-M, September 1996).  Therefore, the Veteran's 
receipt of these medals, while commendable in its own right, 
is not indicative of his actual service on the landmass of 
Vietnam or its inland waterways.  See Haas, 525 F.3d at 
1168.

The appellant's Air Force service personnel records would 
contain the types of data needed to establish whether the 
appellant had service on the landmass of Vietnam.  However, 
to date, the RO has not obtained the appellant's service 
personnel records or verified his Vietnam service.  Service 
personnel records are deemed to be constructively of record 
in proceedings before the Board and should be obtained, if 
available, prior to further review of the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the appellant has not been afforded any VA 
examination of his claimed carcinoma.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or 
with another service-connected disability; and (4) whether 
there otherwise is sufficient competent medical evidence of 
record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate 
that the Veteran served in Vietnam.  He has presented 
written statements and testimony to that effect.  In 
addition, there are VA medical opinions of record indicating 
the possibility of a causal connection between exposure to 
herbicides and the development of oral cavity cancer years 
later.  Therefore, the Board finds that the duty to assist 
in this case requires that a VA medical opinion should be 
obtained on remand.



Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) and 
implementing regulations found at 
38 C.F.R. § 3.159 (2009) is completed 
with regard to the issue on remand. 

2.  The AMC/RO should obtain legible 
copies of all material from the 
appellant's Air Force personnel records 
from the Official Military Personnel 
File (OMPF) or from any other 
appropriate source, to include the 201 
file and all narrative performance 
evaluation reports, if any.  This also 
includes copies of all records of 
assignment, whether permanent or 
temporary; all travel orders; pay stubs 
which reflect special pay status; travel 
vouchers; and all orders assigning the 
appellant to temporary duty.  All 
requests, negative responses, and 
information obtained should be 
associated with the claims file.  The 
appellant should also be notified of any 
negative results.  38 C.F.R. § 3.159.

3.  The AMC/RO should contact the 
appellant and ask that he submit legible 
copies of all service personnel and/or 
service medical treatment records in his 
possession that document his places and 
dates of service in Indochina/Korea.  He 
should also be asked to list his dates 
of service in Vietnam.

4.  If service in Indochina/Korea other 
than Vietnam is verified, the AMC/RO 
should comply with the evidentiary 
development noted in M21-1 MR, Part IV, 
Subpart ii, Chapter 2, Section C, 
Paragraph 10(n) in relation to the 
appellant's claim of herbicide exposure 
during his service.  Specifically, the 
AMC/RO should contact C&P to request a 
review of DoD's inventory of herbicide 
operations.  Following this action, if 
herbicide exposure to the appellant is 
not verified, then the AMC/RO should 
send a request to JSRRC for verification 
as to whether the appellant was exposed 
to Agent Orange as alleged during his 
period of service in Indochina/Korea.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should arrange for a review of 
the appellant's claims file by an 
oncologist or pathologist to determine 
the nature, onset date and etiology of 
his claimed oral cavity carcinoma.  The 
AMC/RO must inform the reviewer whether 
or not the appellant has been determined 
to have been exposed to herbicides 
during service.  The reviewing doctor 
should consider the information in the 
claims file to provide an opinion as to 
the onset date and etiology of the 
appellant's tongue cancer.  The reviewer 
should offer an opinion as to the 
medical probabilities that such disorder 
is attributable to the appellant's 
military service.

The reviewer should respond to the 
following specific questions and provide 
a full statement of the basis for the 
conclusions reached:  

        (a)  Has the appellant been 
diagnosed with any oral cavity cancer?  
Please identify the type of cancer.
        
        (b)  What is the likelihood, based 
on what is medically known about oral 
cavity carcinomas, that the appellant's 
had its onset during his military 
service from October 1956 to October 
1984, or within one year of his 
separation from service in October 1984?
        
        (c)  What is the likelihood, based 
on what is medically known about 
squamous cell carcinomas, that any 
documented oral cancer is related to in-
service exposure to herbicides, if any 
is documented, or to some other incident 
of service versus such factors as the 
use of any kind of tobacco product 
(chewing tobacco, cigars, cigarettes) or 
post-service exposure to some causative 
agent?

Any additional development suggested by 
the evidence should be undertaken.  If 
the reviewer determines that an 
examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

In assessing the relative likelihood as 
to origin and etiology of the cancer 
specified above, the reviewer should 
apply the standard of whether it is at 
least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that the claimed disorder is causally or 
etiologically related to the Veteran's 
active service, or whether such a causal 
or etiological relationship is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

If any opinion and supporting rationale 
cannot be provided without invoking 
speculation, the reviewer should clearly 
and specifically so specify in the 
report, and explain why this is so.

6.  Upon receipt of the VA reviewer's 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
examiner for corrections or additions.  
See 38 C.F.R. § 4.2.

7.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including presumptive service 
connection, direct service connection 
and secondary service connection, 
including as due to herbicide exposure.  

8.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

